 Case: 1:19-cv-00821-MRB-SKB Doc #: 15 Filed: 06/05/20 Page: 1 of 1 PAGEID #: 70




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

Nehemiah Rolle, Jr.,

       Plaintiff,

               v.                                         Case No. 1:19cv821

Jennifer Burnaugh,                                        Judge Michael R. Barrett

       Defendant.

                                          ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on May 21, 2020 (Doc. 14).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the R&R in a timely manner. United States v. Walters, 638 F.2d 947 (6th

Cir. 1981). No objections to the Magistrate Judge=s R&R (Doc. 14) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 14) of the Magistrate Judge is

hereby ADOPTED. Consistent with the recommendation by the Magistrate Judge,

defendant’s Motion to Dismiss (Doc. 5) is GRANTED and defendant’s Motion to

Transfer Venue (Doc. 4) is denied as moot. This matter is closed.

       IT IS SO ORDERED.


                                                     s/Michael R. Barrett
                                                  Michael R. Barrett, Judge
                                                  United States District Court




                                              1
